DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10-11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kasapi US 2016/0131703 A1 in view of Yamada US 2002/0093350 A1. 

Regarding Claim 1, Kasapi teaches an analysis method for performing an analysis process using optical measurement (fig. 2,  par. [0039]-[0040]) for a semiconductor device (fig. 2, DUT 260. par. [0040]) the method comprising: acquiring first waveform data  (fig. 2, reflected beam, rather than sending reflected beam to the spectrum analyzer 246, reflected beam detected by photodetector 136, which converts it into an analog signal. The analog signal is acquired by the signal acquisition board 150 and is fed to computer 170, where it is displayed as a waveform corresponding to the perturbed reflection from the DUT, [0041], [0009]-[0010]) which is a time waveform obtained by optical measurement for each of a plurality of positions on a first semiconductor device (fig. 2, beam optics 212 may also include elements 230 for pointing and/or scanning the beam over the DUT, par. [0040]); and acquiring second waveform data (fig. 2, reflected beam is a reference signal values obtain from other active regions on the same or different DUT acquired similarly first waveform data, par. [0009]-[0010] [0048], [0073] [0041]) which is a time waveform (fig. 3, reference signal values obtain from other active regions on the same or different DUT, par. [0048], [0073]) obtained by the optical measurement for each of a plurality of positions on a second semiconductor device (fig. 3, reference signal values obtain from other active regions on the same or different DUT, par. [0048], [0073]);
Kasapi does not explicitly teach acquiring second waveform data which is a time waveform obtained by the optical measurement for each of a plurality of positions on a second semiconductor device; calculating a degree of correspondence between the first waveform data for each of the plurality of positions of the first semiconductor device and the second waveform data for each of the plurality of positions of the second semiconductor device which correspond to the plurality of positions; 
and analyzing a defective part of the first or second semiconductor device on the basis of the calculated degree of correspondence for each of the plurality of positions.  
However Yamada teaches acquiring second waveform data (fig. 2, second waveform, par. [0052]-[0055]) which is a time waveform obtained by the  measurement for each of a plurality of positions on a second semiconductor device(fig. 2, second chip, par. [0055]); calculating a degree of correspondence (fig. 2, a waveform comparator 25 for comparing the signal waveforms, par. [0053], [0055]). between the first waveform data for each of the plurality of positions of the first semiconductor device (fig. 2, first chip, par. [0055]) and the second waveform data for each of the plurality of positions of the second semiconductor device (fig. 2, second chip, par. [0055]) which correspond to the plurality of positions (fig. 1, signal waveforms stored in the memories 23 and 24, par. [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a comparison means for comparing the waveforms obtained from the plurality of the test samples and stored in the memory means and outputting an information related to positions on the test samples when there is a difference in current value between the stored current waveforms, which exceeds a predetermined value, as taught in Yamada in modifying the apparatus of Kasapi. The motivation would be the quality of wafer is accurately inspected by judging position of tested samples.

Regarding Claim 2, Kasapi and Yamada teaches the analysis method according to claim 1, further comprising: ACTIVE. 122794306.01ATTORNEY DOCKET NO.: 046884-6968-00-US-602509mapping the calculated degree of correspondence for each of the plurality of positions onto coordinates to generate correspondence degree image data (fig. 1, computer 274,  spatial map of the selected area with total power value indicated for each location., par. [0045]).
 	Kasapi does not explicitly teach wherein, in the analyzing, a defective part of the first or second semiconductor device is analyzed on the basis of the correspondence degree image data.  
Yamada teaches wherein, in the analyzing, a defective part of the first or second semiconductor device (fig. 2, first chip and second chip, par. [0053]) is analyzed on the basis of the correspondence degree image data  (fig. 1, a waveform comparator 25 for comparing the signal waveforms stored in the memories 23 and 24, a defective chip determination device 26 for determining the quality of contact hole on the basis of a result of comparison from the waveform comparator 25, par. [0053]), (fig. 1, outputting the defect position to an image display, par. [0054).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding Claim 10, Kasapi teaches an analysis apparatus (fig. 2,  par. [0039]-[0040]) that performs an analysis process using optical measurement for a semiconductor device (fig. 2, DUT 260, par. [0040]), the apparatus comprising: a light detector (fig. 2, photodetector output 264, par. [0041]) configured to detect light from the semiconductor device to which a test signal (fig. 2, test signals, 242, par. [0040]) has been input; an optical system (fig. 2, laser source 202, par. [0040]) for guiding light from the semiconductor device to the light detector; and a control device (fig. 2, PC 270, par. [0040]) being electrically connected to the light detector, wherein the control device is configured to: acquire first waveform data (fig. 2, reflected beam, rather than sending reflected beam to the spectrum analyzer 246, reflected beam detected by photodetector 136, which converts it into an analog signal. The analog signal is acquired by the signal acquisition board 150 and is fed to computer 170, where it is displayed as a waveform corresponding to the perturbed reflection from the DUT, [0041], [0009]-[0010]) which is a time waveform obtained by the optical measurement for each of a plurality of positions on a first semiconductor device (fig. 2, scanning the beam over the DUT, abs., par. [0010], [0040]) and analyze a defective part of the first or second semiconductor device on the basis of the calculated degree of correspondence for each of the plurality of positions (fig. 2, compare to values obtain from other active regions on the same or different DUT, abs., par. [0015], [0048]) and second waveform data (fig. 2, reflected beam is a reference signal values obtain from other active regions on the same or different DUT acquired similarly first waveform data, par. [0009]-[0010] [0048], [0073] [0041]) which is a time waveform obtained by the optical measurement for each of a plurality of positions on a second semiconductor device
Kasapi does not explicitly teach second waveform data which is a time waveform obtained by the optical measurement for each of a plurality of positions on a second semiconductor device; calculate a degree of correspondence between the first waveform data for each of the plurality of positions of the first semiconductor device and the second waveform data for each of the plurality of positions of the second semiconductor device which correspond to the plurality of positions.
However Yamada teaches second waveform data (fig. 2, second waveform, par. [0052]-[0055]) which is a time waveform obtained by the measurement for each of a plurality of positions on a second semiconductor device (fig. 2, second chip, par. [0055]); calculate a degree of correspondence between the first waveform data (fig. 1, signal waveforms stored in the memories 23 and 24, par. [0053]) for each of the plurality of positions of the first semiconductor device (fig. 2, first chip, par. [0055]) and the second waveform data for each of the plurality of positions of the second semiconductor device (fig. 2, second chip, par. [0055]) which correspond to the plurality of positions (fig. 2, a waveform comparator 25 for comparing the signal waveforms, par. [0053], [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a comparison means for comparing the waveforms obtained from the plurality of the test samples and stored in the memory means and outputting an information related to positions on the test samples when there is a difference in current value between the stored current waveforms, which exceeds a predetermined value, as taught in Yamada in modifying the apparatus of Kasapi. The motivation would be the quality of wafer is accurately inspected by judging position of tested samples.

Regarding Claim 11, Kasapi and Yamada teaches the analysis apparatus according to claim 10, Junpei teaches wherein the control device maps (fig. 1, computer 274,  spatial map of the selected area with total power value indicated for each location., par. [0045]) the calculated degree of correspondence for each of the plurality of positions onto coordinates to generate correspondence degree image data (fig. 2, compare to values obtain from other active regions on the same or different DUT, abs., par. [0015], [0048]).
 	Junpei does not explicitly teach the control device analyzes a defective part of the first or second semiconductor device on the basis of the correspondence degree image data.  
	Yamada teaches the control device analyzes a defective part of the first or second semiconductor device (fig. 2, first chip and second chip, par. [0053]) (fig. 1, a waveform comparator 25 for comparing the signal waveforms stored in the memories 23 and 24, a defective chip determination device 26 for determining the quality of contact hole on the basis of a result of comparison from the waveform comparator 25, par. [0053]) on the basis of the correspondence degree image data (fig. 1, outputting the defect position to an image display, par. [0054).  
The references are combined for the same reason already applied in the rejection of claim 10.

Regarding Claim 17, Kasapi and Yamada teaches the analysis apparatus according to claim 10, Kasapi teaches further comprising: a light source (fig. 2, laser source 202, par. [0040])  configured to emit light (fig. 2, beam 204, par. [0040]); and an optical scanning unit (fig. 2, Beam optics 212 may also include elements 230 for pointing and/or scanning the beam over the DUT, par. [0040]) configured to scan the semiconductor device  (fig. 2, DUT 260. par. [0040])  with the light emitted from the light source, wherein the control device (fig. 2, PC 270, par. [0040]) controls the optical scanning unit (fig. 2, Beam optics 212, par. [0040]) such that light is emitted to a plurality of positions of the first semiconductor device (par. [0040]) and thePage 8 second semiconductor device and measures reflected light (reflected beam, par. [0010], [0040]-[0043]) from the plurality of positions of the first semiconductor device and first waveform data (fig. 2, reflected beam, rather than sending reflected beam to the spectrum analyzer 246, reflected beam detected by photodetector 136, which converts it into an analog signal. The analog signal is acquired by the signal acquisition board 150 and is fed to computer 170, where it is displayed as a waveform corresponding to the perturbed reflection from the DUT, [0041], [0009]-[0010]) the second semiconductor device (fig. 2, compare to values obtain from other active regions on the same or different DUT, abs., par. [0015], [0048]) and second waveform data (fig. 2, reflected beam is a reference signal values obtain from other active regions on the same or different DUT acquired similarly first waveform data, par. [0009]-[0010] [0048], [0073] [0041]).
 Kasapi does not explicitly teach the second semiconductor device (fig. 2, second chip, par. [0053]) to acquire the second waveform data (fig. 2, second waveform, par. [0052]-[0055]).
The references are combined for the same reason already applied in the rejection of claim 10.

Regarding Claim 18, Kasapi and Yamada teaches the analysis apparatus according to claim 10, Kasapi teaches wherein the control device (fig. 1, computer 276, par. [0040]) measures light emission (fig. 1, photodetector 264, par. [0040]) from the plurality of positions of the first semiconductor device (fig. 1, computer 1006, par. [0025]-[0026]) 
Kasapi does not explicitly teach the second semiconductor device to acquire the first waveform data and the second waveform data.  
Yamada teaches the second semiconductor device (fig. 2, first chip and second chip, par. [0053]) to acquire the first waveform data (fig. 2, first waveform, par. [0052]-[0055]) and the second waveform data (fig. 2, second waveform, par. [0052]-[0055]).
The references are combined for the same reason already applied in the rejection of claim 10.

Regarding Claim 19, Kasapi teaches a non-transitory computer-readable recording medium that stores an analysis program that causes a computer (fig. 2, PC 270, par. [0040]) to function as steps of: acquiring first waveform data (fig. 2, reflected beam, [0041], [0009]-[0010]) which is a time waveform obtained by optical measurement for each of a plurality of positions on a first semiconductor device (fig. 1, semiconductor device 1000, par. [0023]), which is a time waveform obtained by the optical measurement for each of a plurality of positions on a second semiconductor device (laser light 1008 scans a predetermined region on the main surface of the semiconductor device 1000, par. [0027]); and ACTIVE. 122794306.01ATTORNEY DOCKET NO.: 046884-6968-00-US-602509analyzing a defective part of the first or second semiconductor device on the basis of the calculated degree of correspondence for each of the plurality of positions (par. [0041]-[0043]).  
Kasapi does not explicitly teach second waveform data which is a time waveform obtained by the optical measurement for each of a plurality of positions on a second semiconductor device; calculating a degree of correspondence between the first waveform data for each of the plurality of positions of the first semiconductor device and the second waveform data for each of the plurality of positions of the second semiconductor device which correspond to the plurality of positions.
However Yamada teaches second waveform data (fig. 2, second waveform, par. [0052]-[0055]) which is a time waveform obtained by the measurement for each of a plurality of positions on a second semiconductor device (fig. 2, second chip, par. [0055]); calculating a degree of correspondence between the first waveform data (fig. 2, first waveform, par. [0052]-[0055]) for each of the plurality of positions of the first semiconductor device (fig. 2, second chip, par. [0055]) and the second waveform data (fig. 2, second waveform, par. [0052]-[0055]) for each of the plurality of positions of the second semiconductor device which correspond to the plurality of positions (fig. 2, a waveform comparator 25 for comparing the signal waveforms, par. [0053], [0055]).
The references are combined for the same reason already applied in the rejection of claim 10.

Claims 3-4, 8-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasapi in view of Yamada as applied to claim 1/11 above, and further in view of Junpei JP2017072542A.

Regarding Claim 3, Kasapi and Yamada teaches the analysis method according to claim 2, Kasapi and Yamada do not teach wherein, in the analyzing, positions are tracked from a position where the degree of correspondence is relatively low on the coordinates to a position where the degree of correspondence is relatively high on the coordinates using the correspondence degree image data to analyze the defective part. 
 	Junpei  further teaches wherein, in the analyzing, positions are tracked from a position where the degree of correspondence is relatively low on the coordinates to a position where the degree of correspondence is relatively high on the coordinates using the correspondence degree image data to analyze the defective part (par. [0041], [0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a light emission analysis device and a failure location identification method that can identify a failure location in a semiconductor device provided with a logic circuit., as taught in Junpei in modifying the apparatus of Kasapi and Yamada. The motivation would be improved detection sensitivity and able to specify a failure location even if the spatial resolution is insufficient.

Regarding Claim 4, Kasapi and Yamada teaches the analysis method according to claim 3, Kasapi and Yamada do not teach wherein, in the analyzing, a circuit diagram is created on the basis of mask data related to one of the first semiconductor device and the second semiconductor device and a position tracking route is determined on the basis of the circuit diagram.  
Junpei further teaches wherein, in the analyzing, a circuit diagram is created on the basis of mask data related to one of the first semiconductor device and the second semiconductor device and a position tracking route is determined on the basis of the circuit diagram (par. [0041]).  
The references are combined for the same reason already applied in the rejection of claim 3.

Regarding Claim 8, Kasapi and Yamada teaches the analysis method according to claim 1, Kasapi and Yamada do not teach, wherein light is emitted to a plurality of positions of the first semiconductor device or the second semiconductor device to which a test signal has been input and reflected light from the plurality of positions is measured to acquire the first waveform data or the second waveform data. 
Junpei teaches wherein light is emitted to a plurality of positions of the first semiconductor device (the laser light from the semiconductor device 1000, that is, the reflected light 1009 (broken line) as the detection light 1010 to the photodetector 1004, par. [0025]) or the second semiconductor device to which a test signal has been input and reflected light from the plurality of positions is measured (laser light 1007 emitted by the laser light source 1003 is incident on the laser optical system 1001 and irradiates the semiconductor device, par. [0024], scanning the predetermined area with the laser light 1008, the power of the frequency component in the predetermined area is obtained, par. [0027]) to acquire the first waveform data (fig. 1, waveform DP, par. [0026]) (fig. 1, two-dimensional map, par. [0027]) or the second waveform data.  
The references are combined for the same reason already applied in the rejection of claim 3.

Regarding Claim 9, Kasapi and Yamada teaches the analysis method according to claim 1, Kasapi and Yamada do not teach wherein light emission from a plurality of positions of the first semiconductor device or the second semiconductor device to which a test signal has been input is measured to acquire the first waveform data or the second waveform data. 
Junpei teaches wherein light emission from a plurality of positions of the first semiconductor device (the laser light from the semiconductor device 1000, that is, the reflected light 1009 (broken line) as the detection light 1010 to the photodetector 1004, par. [0025]) or the second semiconductor     device to which a test signal has been input is measured (laser light 1007 emitted by the laser light source 1003 is incident on the laser optical system 1001 and irradiates the semiconductor device, par. [0024], scanning the predetermined area with the laser light 1008, the power of the frequency component in the predetermined area is obtained, par. [0027]) to acquire the first waveform data or the second waveform data (fig. 1, waveform DP, par. [0026]-[0027]).  

The references are combined for the same reason already applied in the rejection of claim 3.

Regarding Claim 12, Kasapi and Yamada teaches the analysis method according to claim 11, Kasapi and Yamada do not teach wherein the control device  tracks positions from a position where the degree of correspondence is relatively low on the coordinates to a position where the degree of correspondence is relatively high on the coordinates using the correspondence degree image data to analyze the defective part
Junpei teaches wherein the control device (fig. 1, computer 1006, par. [0041]) tracks positions from a position where the degree of correspondence is relatively low on the coordinates to a position where the degree of correspondence is relatively high on the coordinates using the correspondence degree image data to analyze the defective part (par. [0043]).  
The references are combined for the same reason already applied in the rejection of claim 3.

Regarding Claim 13, Kasapi and Yamada teaches the analysis method according to claim 12, Kasapi and Yamada do not teach wherein the control device creates a circuit diagram on the basis of mask data related to one of the first semiconductor device and the second semiconductor device and determines a position tracking route on the basis of the circuit diagram.  
Junpei teaches wherein the control device creates a circuit diagram on the basis of mask data related to one of the first semiconductor device and the second semiconductor device and determines a position tracking route on the basis of the circuit diagram (par. [0041]).  
The references are combined for the same reason already applied in the rejection of claim 3.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasapi in view of Yamada as applied to claim 1 above, and further in view of Kitagawa et al. US 2010/0231253 A1 (hereinafter referred to as Kitagawa).

Regarding Claim 5, Kasapi and Yamada teaches the analysis method according to claim 1, Kasapi and Yamada do not teach wherein, in the calculating, a degree of correspondence between changes in amplitudes of the time waveforms in the first waveform data and the second waveform data is calculated.  
Kitagawa teaches herein, in the calculating, a degree of correspondence between changes in amplitudes of the time waveforms in the first waveform data and the second waveform data is calculated (claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein intensity of the electromagnetic wave oscillation waveform generated by irradiating pulse laser beam to diffusion region is compared with previously measured intensity of the electromagnetic wave oscillation waveform generated by irradiating pulse laser beam on structure of reference device, as taught in Kitagawa in modifying the apparatus of Kasapi and Yamada. The motivation would be the measurement error due to the fluctuation of the electromagnetic wave detection sensitivity of the testing apparatus can be eliminated.

Regarding Claim 6, Kasapi, Yamada and Kitagawa teaches the analysis method according to claim 5, Kitagawa further teaches wherein, in the calculating, the degree of correspondence is calculated on the basis of rising and falling timings in the first waveform data and the second waveform data (fig. 4, 6, stp. S16, par. [0069]).  
The references are combined for the same reason already applied in the rejection of claim 5.

Regarding Claim 7, Kasapi Yamada and Kitagawa teaches the analysis method according to claim 5, Kitagawa further teaches wherein, in the calculating, a result of comparison with a threshold value in the first waveform data and the second waveform data is calculated at a plurality of timings and the degree of correspondence is calculated on the basis of the comparison results at the plurality of timings (fig. 4, 6, stp. S16, par. [0069]).  
The references are combined for the same reason already applied in the rejection of claim 5.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasapi in view of Yamada as applied to claim 10 above, and further in view of Kitagawa et al. US 2010/0231253 A1 (hereinafter referred to as Kitagawa).
 
Regarding Claim 14, Kasapi and Yamada teaches analysis apparatus according to claim 10, Kasapi and Yamada do not teach wherein the control device calculates a degree of correspondence between changes in amplitudes of the time waveforms in the first waveform data and the second waveform data.  
Kitagawa teaches herein, in the calculating, a degree of correspondence between changes in amplitudes of the time waveforms in the first waveform data and the second waveform data is calculated (claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein intensity of the electromagnetic wave oscillation waveform generated by irradiating pulse laser beam to diffusion region is compared with previously measured intensity of the electromagnetic wave oscillation waveform generated by irradiating pulse laser beam on structure of reference device, as taught in Kitagawa in modifying the apparatus of Kasapi and Yamada. The motivation would be the measurement error due to the fluctuation of the electromagnetic wave detection sensitivity of the testing apparatus can be eliminated.

Regarding Claim 15, Kasapi, Yamada and Kitagawa teaches the analysis apparatus according to claim 14, Kitagawa further teaches wherein, in the calculating, the degree of correspondence is calculated on the basis of rising and falling timings in the first waveform data and the second waveform data (fig. 4, 6, stp. S16, par. [0069]).  
The references are combined for the same reason already applied in the rejection of claim 14.

Regarding Claim 16, Kasapi, Yamada and Kitagawa teaches the analysis apparatus according to claim 14, Kitagawa further teaches wherein, in the calculating, a result of comparison with a threshold value in the first waveform data and the second waveform data is calculated at a plurality of timings and the degree of correspondence is calculated on the basis of the comparison results at the plurality of timings (fig. 4, 6, stp. S16, par. [0069]).  
The references are combined for the same reason already applied in the rejection of claim 14.

Response to Arguments

Applicant’s arguments, see pages 15-18, filed March 11, 2022, with respect to the rejection(s) of claims 1-4, 8-13 and 17-19 under U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
      However, upon further consideration, a new ground(s) of rejection is made Kasapi in view of Yamada. Applicant’s arguments with respect to claims  1-4, 8-13 and 17-19 have been considered but are moot because the arguments do not apply to how the references are being used in the current rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858